Smith, J.,
delivered the opinion of the court.
The drainage commissioners of Leflore county, being about to issue and sell bonds of the Code drainage district, appellant filed her bill in the court below to enjoin *577such issuance and sale. From a decree dismissing the bill* this appeal is taken.
Appellant’s first contention is that the chancery court was without jurisdiction to creató this drainage district, for the reason that the original petition praying for the creation thereof does not “set forth or show the names of the owners of the several tracts of land mentioned therein to be embraced in said district,” as provided by section 1684 of the Code, and by section 3, chapter 132, of the acts of 1906. These sections provide that the petition shall set forth the proposed name of the drainage district, the necessity therefor, with the description of the lands to be included in said drainage district, of the name of the owners when known, together with the postoffice address of such owners if the same can be ascertained. This petition in one paragraph described the land to be embraced within the district, and in the paragraph next following recited that the lands embraced in the proposed drainage district were owned by the following named persons, with the postoffice address of each' following his name, and then follows a list of all landowners, with their • postoffice address, without stating what particular land was owned by each landowner. This we think was a sufficient compliance with the statute.
Appellant next contends that these bonds have attached to them annual interest coupons, that the commissioners are without authority to issue bonds providing for the payment of interest annually, and.no power is anywhere vested for the levying of the tax necessary for the payment of this interest. This position is not tenable. Sections 1703 and 1706 of the Code and the corresponding sections of the act of 1906 authorize the payment of interest on these bonds, and section 1709 of the Code and the corresponding section of the act of 1906 provide both for the payment of this interest annually and for *578the collection of the money necessary so to do by “assessments" made by the board of supervisors.
Appellant’s next contention is that chapter 39, Code of 1906, is no part of the public laws of the state, for the reason that this chapter was omitted from section 1, chapter 1, of the Code, which section designated what chapters should constitute the Code; that chapter 132 of the Laws of 1906 has been repealed by implication by sections 371 to' 391, inclusive, of the Code; and that consequently we have no law authorizing’ the creation of drainage districts of the character of the one here in question. The Code consists of the matter included in the enrolled bill containing same filed in the office of the secretary of state, and this enrolled bill includes chapter 39. There is, therefore, no merit in this contention of appellant.
Section 90, paragraph “q," of our Constitution, provides that the legislature shall not pass local, private, or special laws relating to watercourses, and section 1727 of the Code and section 46 of chapter 132 of the acts of 1906 exempt the counties of Sharkey,- Issaquena, Lauder-dale, Amite, Wilkinson, Warren, Choctaw, Tippah and Union from the provisions of this statute; and appellant next contends that these statutes are local, relate to watercourses, and therefore violate this section of the Constitution. This section of the Constitution, as was held in Belzoni Drainage Commission v. Winn, 53 South. 778, deals with natural, and not artificial, watercourses. The statutes under consideration confer no power upon the commissioners to deal with natural watercourses, but are designed solely for the purpose of creating artificial channel for the drainage of wet, swamp, and overflow lands. It is immaterial, therefore, whether these statutes are local or general.

Affirmed.